COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-248-CV
  
  
  
IN 
RE MAURICE GLENN WILLIS, SR.                                            RELATOR
  
   
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relator's petition for 
writ of mandamus is denied as moot.
   
                                                                  PER 
CURIAM
 
 
  
PANEL 
B: HOLMAN, WALKER, and MCCOY, JJ.
 
 
DELIVERED: 
October 12, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.